DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application, filed on August 7, 2019 is a 371 of PCT/US2018/017213 filed on February 7, 2018 which claims priority to February 7, 2017.

Election / Restriction
Applicant’s election of Group I, claims 1-15, 33-38 and 42 in the reply filed on October 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
	Claims 1-42 are pending. Claims 16-32 and 39-41 are withdrawn as being drawn to nonelected subject matter. Claims 1-55, 33-38 and 42 are examined.

Drawings
	The drawings filed on August 17, 2019 are acceptable.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 includes the limitation of “one or more vents which allow access”. However, the word appears to be a typographical error, and there is no support in the specification or in the figures for vents with the claimed disclosed positioning and mechanism. There is support, however, for valves allowing access to various chambers. For purposes of compact prosecution, and should “vents” be the typographical error, this claim is being read as comprising “one or more valves which allow access”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 contain the limitation “the at least microvalve”. This limitation lacks antecedent basis. There is no “at least microvalve” referred to in claim 1. However, one microvalve”. Appropriate correction is required.
Claim 11 includes the limitation of “one or more vents which allow access”. A person of ordinary skill in the art would understand vents to allow the flow of air. Moreover and if the claim is intended to be claimed as “vents”, it is not apparent how a vent functions in the microfluidic device of claim 11. The specification states that microfluidic devices are typically closed systems (instant specification p. 1, l. 25). Additionally, the common art does not teach vents in microfluidic devices. However, the specification provides support for valves to control the flow of fluid between the various chambers in the microfluidic device of claim 11. It is unclear what Applicant intends to claim as the metes and bounds of the claim are unclear. Appropriate clarification is required.
Claim 42 contains the limitations “the first mixing chamber” and “the second mixing chamber”. Claim 42 does not previously refer to a first and a second mixing chamber, instead, the claim refers to a first reagent mixing chamber and a second reagent mixing chamber. It is unclear if Applicant intends to refer to the first and second reagent mixing chambers, or if Applicant intends to refer to different mixing chambers. The metes and bounds of the claim are unclear. Appropriate correction is required.
Claim 42 contains the limitation “another valve”. It is unclear whether Applicant intends to refer to a second burst valve, a second mechanical valve or a different valve entirely. A person of ordinary skill in the art would not understand the metes and bounds of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 14, 15, 33 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0295602 to Fowler et al. (hereinafter “Fowler”) in view of WO 2016/209900 to Cuppoletti et al. (hereinafter “Cuppoletti”).

Regarding claim 1, Fowler teaches a microfluidic device. Specifically, Fowler teaches devices for multiple single-cell capturing and processing utilizing microfluidics (Fowler, Abstract). Fowler teaches input channel 210 (Fowler, Fig. 3A, para [0230]). Fowler teaches assays may be conducted on any suitable cell or cell populations, for example, patient samples (a biological sample) (Fowler para [0191]). Tools and techniques are provided for capturing, partitioning, and/or manipulating individual cells from a larger population of cells (Fowler, Abstract). Fowler teaches affinity-based capture is used alone or in combination with one or more other capture features, e.g., mechanical capture, to capture a single cell in each separate reaction volume (i.e., each capture site within a micro fluidic device) (Fowler para [0251]). For example a discrete region of a microfluidic device surface that contains a binding partner for a cell 
Fowler teaches valves may be used to selectively direct particles to one or two or more fluid paths (Fowler para [0138]). Fowler teaches multi-chamber reaction configuration 220-c may include numerous valves 52, which may be utilized to control the flow of solutions through multi-chamber reaction configuration 220-c (Fowler para [0237]). Fowler teaches washing of the channel may remove unbound cells as shown in FIG 14B. Fowler thus teaches a microvalve configured to prevent egress of the capture molecules and allow egress of any cells unsequestered by the capture molecules.

	Fowler does not teach capture molecules affixed to a substrate. Fowler does not teach at least one microvalve openable during application of a centrifugal force. 
	However, Cuppoletti teaches capture molecules attached to a substrate (Cuppoletti para. [0004]). Cuppoletti teaches the substrate may comprise a microarray or a plurality of microbeads (Cuppoletti para. [0004]). 
Regarding claim 2, Cuppoletti teaches a sample inlet and at least one sample preparation chamber downstream of the sample inlet (Cuppoletti para. [0079], Fig 1B).
Regarding claim 3, Cuppoletti teaches a passive burst valve that provides resistance flow until centrifugal force is applied (Cuppoletti para. [0078]). 
Cuppoletti further teaches a disc including features to control flow. Namely the disc may include a valving system with burst vales between a sample preparation chamber and a reaction chamber. The disc may also include a valve between the reaction chamber and the separation chamber, between two reaction chambers, or between any other chambers. The valves provide resistance flow throughout the channels until centrifugal force is applied by spinning the disc at threshold speed (Cuppoletti para. [0078]). 
	Therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the microfluidic device of Fowler to incorporate the substrate bound capture molecules and burst valves openable by centrifugal force taught by Cuppoletti in order to capture multiple single cells. Fowler is interested in capturing individual cells and then processing each individual cell in a multi-chamber reaction configuration (Fowler, Abstract). The device of Fowler allows for the capturing and partitioning individual cells from a larger population of cells (Fowler para [0003]). A person of ordinary skill would be motivated to utilize capture molecules attached to a substrate because it would be easier to partition the captured cells from the rest of the solution. Additionally, a skilled artisan would have been motivated to provide valves openable by centrifugal force because the device is already a centrifugal microfluidic device. Cuppoletti teaches controlling the fluid flow by 
Regarding claim 4, Fowler teaches valves may be used to selectively direct particles to one or two or more fluid paths (Fowler para [0138]). Fowler teaches retention mechanisms that retain particles at preselected regions of the microfluidic networks (Fowler para [0141]). Retention mechanisms may act to overcome the positioning force exerted by fluid flow. (Fowler para [0141]). Fowler teaches retention mechanisms may be selective and retain less than all inputted particles based on size (Fowler para [0142]).
Regarding claim 5,	 Fowler does not expressly teach wherein the microfluidic device further comprises a lysis chamber downstream of the microvalve and configured for combining a lysis solution with at least some components of the biological sample which are unsequestered by the capture molecules.
	However, Fowler teaches flowing a first remaining set of cells from the multiple cells through at least one of the multiple first bypass channels and/or flowing the first remaining set of cells into at least the second capture configuration of the microfluidic device. The second capture configuration may include: multiple second bypass channels coupled with a second input channel and a second output channel, through at least one of the multiple second bypass channels to a third capture configuration 
	It would have been prima facie obvious to a person of ordinary skill in the art before the filing date of the claimed invention that the lysis solution is applied suitable to Fowler’s channel as long as the solution could also be channeled into the unsequestered sample components routed through the drain, because this flow would help to reduce contamination from unsequestered sample components.
Regarding claim 6, Fowler teaches input reservoirs may store materials (e.g., fluid, particles, and/or reagents) prior to inputting the materials to a microfluidic network(s) portion of a chip (Fowler para [0101]). Fowler further teaches the some embodiments include loading at least one or more lysis reagents (Fowler para [0021]). 
Regarding claim 7, Fowler teaches a quantity of cells may be measured out by first filling a measuring chamber having at least one inlet, the inlet having at least one valve, where the valve is opened, cells are introduced into the chamber by opening up an outlet valve to an outlet in communication with the chamber, the outlet having a retention mechanism for preventing the cells from exiting the chamber. 
Fowler does not expressly teach a second metering chamber downstream from both the on-chip differential separating chamber and the lysis chamber, wherein the first and second metering chambers are parallel circuit elements with respect to one another.	
	Fowler teaches flowing a first remaining set of cells from the multiple cells through at least one of the multiple first bypass channels and/or flowing the first remaining set of cells into at least the second capture configuration of the microfluidic 
It would have been then prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that each additional capture chamber serve as a metering chamber downstream from the first capture chamber since each chamber is designed to bind a single cell, each of the first and second metering chambers are parallel circuit elements with respect to one another.
Regarding claim 8, Fowler does not expressly teach a first storage chamber downstream of the first metering chamber; a second storage chamber downstream of the second metering chamber, a first reagent mixing chamber downstream of the first metering chamber and in parallel with the first storage chamber; and a second reagent mixing chamber downstream of the second metering chamber and in parallel with the second storage chamber.
However, Fowler teaches a microfluidic system that may perform storage and/or maintenance functions for cells (Fowler para [0208]). Accordingly, passages may function in particle positioning, sorting, retention, treatment, detection, propagation, storage, mixing, and/or release, among others (Fowler para [0100]). Reservoirs 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the arrangement and connectivity of these storage chambers and mixing reservoirs could be configured to desired specifications or design choices such as a first storage chamber downstream of the first metering chamber; a second storage chamber downstream of the second metering chamber, a first reagent mixing chamber downstream of the first metering chamber and in parallel with the first storage chamber; and a second reagent mixing chamber downstream of the second metering chamber and in parallel with the second storage chamber, based on intended use of the microfluidic device since Fowler teaches the microfluidic device can have multiple configurations (Fowler para [0085]). 
	Regarding claim 14, Fowler teaches FIG 14A and FIG. 14B illustrate a strategy for using capture features to catch single, affinity-reagent-coated beads, which then may display the affinity reagent (e.g., antibody) so as to capture single cells in accordance with various embodiments (Fowler para [0069]).
Regarding claim 15, Fowler teaches all of the limitations of claim 14 as discussed above and incorporated here.
Fowler does not expressly teach wherein the antibodies are antisperm antibodies.
However, Fowler teaches that cells may be obtained from a patient sample, such as semen (Fowler para [0112]). 


Regarding claim 33, Fowler and Cuppoletti teach all of the limitations of claim 1 as discussed above. Fowler teaches a microfluidic device for multiple single-cell capturing and processing. Fowler teaches microfluidic systems may include heaters, coolers, electrodes, lenses, gratings, light sources, pressure sensors, pressure transducers, microprocessors, microelectronics and/or so on (Fowler para 89). 
Fowler does not teach a rotational platform with a centrifugal force source wherein the microfluidic device is attachable to the centrifugal force source. 
However, Cuppoletti teaches a power source such as a motor 550. The disc 500 may be operably coupled to the motor 550 via a shaft 540 such that the motor 550 may power rotation of the disc 500 via the shaft 540 (Cuppoletti para 146). 
Regarding claim 36, Cuppoletti teaches a power source such as a motor 550. The disc 500 may be operably coupled to the motor 550 via a shaft 540 such that the motor 550 may power rotation of the disc 500 via the shaft 540 (Cuppoletti para 146). 
Regarding claim 37, Fowler further teaches Figure 17 shows a microfluidic controller 1700 may be an example of microfluidic controller 120 of FIG. 1. microfluidic controller 1700 may be configured to work with the numerous microfluidic devices disclosed in this application including microfluidic device 110 of FIG. 1 and/or FIG. 2, 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the microfluidic controller according to Fowler would control the heater, cooler and centrifugal force source for the device of Fowler in view of Cuppoletti.
Regarding claim 38, Fowler further teaches microfluidic controller 1700 may include one or more computer processor modules 1770 and/or one or more memory modules 1780 that may be utilized to operate different aspects of microfluidic controller 1700 (Fowler para 263).


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0295602 to Fowler et al. (hereinafter “Fowler”) in view of WO 2016/209900 to Cuppoletti et al. (hereinafter “Cuppoletti”) as applied to claims 1-8, 14, 15, 33 and 36-38 above, and further in view of WO 2017/019768 to Lee et al. (hereinafter “Lee”).
Fowler and Cuppoletti teach all of the limitations of claim 9 as discussed above and incorporated here.
Regarding claims 12 and 13, Fowler and Cuppoletti do not teach an IR PCR reference chamber or an IR PCR reference chamber comprising a thermocouple.

Therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the microfluidic device of Fowler and Landers to incorporate the thermocouple of Lee because it would allow for a more accurate temperature control during the IR PCR reaction. Lee teaches the reference chamber 26 is employed in the configuration of FIG 2A for purposes of providing a reference for temperature in the chamber (Lee para [0054]). It would have been obvious to one of ordinary skill in the art that a reference chamber according to Lee would be added to the microfluidic device of Fowler in view of Cuppoletti because such addition would provide a more accurate monitoring of temperature.

Claims 9-11, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0295602 to Fowler et al. (hereinafter “Fowler”) WO 2016/209900 to Cuppoletti et al. (hereinafter “Cuppoletti”) as applied to Claims 1-8, 14, 15, 33 and 36-38 above, and further in view of US 2013/0004956 to Landers et al. (hereinafter “Landers”).
Fowler and Cuppoletti teach all of the limitations of claims 8 and 33 as discussed above and incorporated here.
Regarding claim 9, Fowler teaches performing universal amplification of the cDNA by PCR (Fowler para [0311]). Fowler does not expressly teach a first infrared (IR) 
However, Landers teaches the use of infrared PCR in a microfluidic device. Specifically, Landers teaches an infrared light source, the cooling fan, and an infrared pyrometer can induce the thermal cycles in a reservoir at the first domain for the PCR amplification (Landers para [0012]). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the microfluidic device of Fowler and Cuppoletti to include an IR PCR system because it is mere design choice to choose known IR PCR versus PCR. The prior art does not expressly teach a first and second IR PCR chamber downstream from a first and second mixing chamber. However, an ordinary artisan would have been motivated to amplify both the bound and unbound cellular material in order to get a more complete picture of the sequence information of the sample. Further, as noted above with respect to claim 8, Fowler teaches the microfluidic device can have multiple configurations (Fowler para [0085]). 
Regarding claim 10, Cuppoletti teaches the channels may be curved, zig-zag or other configurations, depending on the application or function of the channel (Cuppoletti para [0066]). A person of ordinary skill in the art would have been motivated to configure the microfluidic device of the combined cited references with serpentine channels to enhance mixing for optimal performance.
Regarding claim 11, Fowler teaches multi-chamber reaction configurations 220 are further configured for thermal cycling while one or more valves of a respective multi-chamber reaction configuration 220 is actuated (Fowler para [0224]).
Regarding claims 34 and 35, Fowler and Cuppoletti do not teach wherein the heater is an IR lamp. Fowler and Cuppoletti do not teach wherein the cooler is a fan.
However, Landers teaches the heating unit includes an infrared light source to direct heat to the first domain, the cooling unit includes a cooling fan, and the sensing unit includes an infrared pyrometer to measure the temperature (Landers para. [0012]). Thus, the infrared light source, the cooling fan and the infrared pyrometer can induce the thermal PCR in a microfluidic chip for DNA analysis. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the microfluidic device of Fowler and Cuppoletti to incorporate the IR heat lamp of Landers for maintaining a small footprint of the platform by eliminating the need for a dedicated heating unit. It would have been obvious to one of ordinary skill in the art that a fan could be used as a cooling unit, because electronic devices generate heat that could interfere with processing of samples.

CONCLUSION
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                                                                                                                                                                                        

/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                        /DAVE T NGUYEN/]